Case. 7:12-cv-06421-KMK .. Document 263-2... Filed.07/02/21..Page.1of11

Dn er 8 2077 a) 143 PM Jew Monweair ay

 

 

Ewe.

 

 

 

CONFIDENTIAL WWBR2_000672
Case. 7:12-cv-06421-KMK .. Document 263-2. Filed.07/02/21..Page 2 of 11

RESOLUTION OF THE DIRECTOR
OF

Top Knot Inc

The undersigned Director of Top Knot Ine a corporation incorporated under the Laws
of the island i of Nevis on the 22nd day of September, 2017 hereby authorizes the followi ing
resolubon:

BE IT HEREBY RESOLVED, that Share Certificate no. 1 for 100,000 shares be issued in
the pame of Dawn Bronson,

 

Dated this 22™ day of September, 2017

 

 

 

CONFIDENTIAL WWBR2_000673
Case. 7:12-cv-06421-KMK .. Document 263-2... Filed.07/02/21..Page 3. of 11

Top Knot Inc

incorporated September 22,2017

Minutes of the first meeting of Incorporator and Subseriber

The undersigned, being the Incorporater and Subseriher of Top Knot Inc held a
mecting at Charlestown, Nevis, at 3:30 p.m., September 22, 2017,

The following resolution was adopted:

BE ff HEREBY RESOLVED, that Dawn Bronson of 1275 Fair Hills Dr. Ossining,
NY 10562, be elected Director to serve until a successor has been elected and qualified.

The following resolution was adopted:

BE IT HEREBY RESOLVED, that the Bylaws read ta this meeting be, and hereby
are adopted, ratified and approved in all respects as the Bylaws of this corporation, and.
jnitialed by the directors, and the Sceretary is directed to cause these Bylaws to be inserted
in the minute book immediately follawing the Articles of Incorporation.

There being ne further business te conduct, the meeting was adjourned.

 

 

 

CONFIDENTIAL
WWBR2_000674
Case. 7:12-cv-06421-KMK .. Document 263-2... Filed.07/02/21..Page 4 of 11

TRANSFER OF SUBSCRIPTION RIGHTS

FOR VALUE RECEIVED, |, Leta Manners, have sold, transferred and ‘assigned, and by these
presents do sell, transfer and assign unto Dawn Bronson, all my right, title and intercst as
individual subscriber to or resulting from my respective subseription to the extent of One

Llundred Thousand (100,000) shares of the conunon capital stock of
Top Knot Ine

a corporation organized under the Nevis Business Corporation Ordinance 1984, as amended, on
the 22nd day of September, 2017, and | hereby request said corporation to issue the vertilicate for
said shares of stock to and in the name of said Dawn Bronson or a nominee. and | do hereby
authorize, ermpower and direct the Secretary of said corporation to register this transfer on the

books of said corporation effective as of this 22nd day of September, 2017,

ES WEPSESS WHEREOE, [have executed this instrument on the 2200 ays of September, 2017,

 

  

CONFIDENTIAL WWBR2_000675
Case. 7:12-cv-06421-KMK .. Document 263-2... Filed.07/02/21..Page 5 of.11

ARTICLES OF INCORPORATION
in compliance with Chapter 607 and/or Chapter 621, FS. (rotd

ARTICLE! NAME
‘The name of the corporarlon shall he: Special Situations Corp.

 

Tapia ret eddnece
42305 MacDill Avenue, Suite 2

 

“Pampa, FL 3201)

 

 

 

The purpose: eae hich the oiiparntion iorganiaed is:

Mating addrcac 0c:

 

 

 

Den Collection

 

 

 

 

 

 

 

 

 

 

 

 

Hemnarul Lange; Secretary

Name and Tle

 

 

Addrewe’ 1000 Lalugcte Hive

Bodgeper, Connection 06601

Address

 

 

Nante and Tike:

Address

 

 

 

 

 

Nene lee

Madre

Name and Te.

, MIPS:

 

 

CONFIDENTIAL

Name und Tithe:

 

 

 

Name ond Tule

Address

 

 

 

 

 

WWBR2_000676
Case. 7:12-cv-06421-KMK .. Document 263-2. Filed.07/02/21..Page 6 of 11

 

 

Nameand Tile: homed Title:
Aldness Adireas:

 

 

 

 

 

 

 

Werep Sepecis, | 1

 

2 SOL) South Sule Rood 7, Sue 106:
Adires -

 

Davi FLSA

 

 

 

coe al the Ineporater

 

Name: Relalaedl Lange
anaes L000 Lalayetie Hivd

 

Bridgeport. Connecticut 06604

 

(RTICLE VIN EFFECTIVE DATE:
Efecive dag, 1 other din edie of Hing (OF IOS AL)

   

 

(Lf an effective date is listed, the date amist be specific and cannot be mare than five business days prior or 90 business
days alter (he Ting.)

Note: I) the date inserted in this block does not meet the applicable statutory filing requirentents, this date will wot he listed ax
the document's cflective date on the Department of State's records.

Having been named av registered agent to accept service af process:for the above steted corporation at the plave designated in
dels cortificate,) am fmailiay wih and aceepl Um appointment as registered agent anil agree to actin this capocty

1016/2017
Required Signature Registered Agent Date

 

  
 

fl aide anu ee Haat the tee atdied herein aré tie. 1 am aware dan the false information submited ia a
thied degree felony ax provided far in i817. A35,FS,

1yeeO0l?
. “Dae

 

 

CONFIDENTIAL WWBR2_000677
Case. 7:12-cv-06421-KMK .. Document 263-2... Filed.07/02/21..Page 7 of 11

ARTICLES OF INCORPORATION

in compliance with Chapter 607 and/or Chapter 621) FS. (Prote)

 

BESC Ine

The nar fame oF be eninenetidl hall be:

 

 

Pacha g erectile
9230 § MacDill A venue, Suite 2

Tampa. PL 60)

 

 

 

The purpose a cue ie corporation is orfonized 16)

Male address cf dierent iss

 

 

 

Deb Colleton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reinkiardt Lange: Secisiany

Name und Tile:

Aderess 000 Lalavetie Biwd

Name aad Vile

 

Bridgeport, Comection (oud

 

 

Name wad Tle

Addvess

 

 

 

 

Nune and | ile:

Aides’

 

 

 

Address:

 

 

 

Semeoonc Tdi:

AO RESS:

 

 

 

Nome and (ile:

Addcoss:

 

 

 

 

CONFIDENTIAL

WWBR2_000678
CONFIDENTIAL

Case. 7:12-cv-06421-KMK .. Document 263-2. Filed.07/02/21..Page 8 of 11

Name andl Tile: . Nameand Tie:

Address: Address:

 

 

 

 

 

 
 

i Plorda ss (P.O). Box NOT acceptable) of the repistered agent is.
Voorp Services, LLC

 

all) Soom Sime Road 7 Sate 106

 

Davie, FL 1314

 

   

‘RTICLE Vil_INCORPORATOR

‘The name and address of the Incorporator is:

— Rethurd! Lange
Mane:

 

‘Aadiew ine lalayeue Usd

 

Gndseport, Commectiouc eos

 

 
 
 

‘CLE VIE EPP’

cre Vale, Tatler thm We cae

        

Lffective. other of filing: _ (OPTIONAL)
(Tf an effective date is listed, the date must be specific and cannot be more than five business days prior or 90 business
dave altec the Ting)

“Note: Ifthe date inserted in this block does not meet the applicable datulury fling requirements, this dare will not be listed as
the docament <eeclive dale an ihe Department of Slate secon,

Having been named ay registered agent to accept service of process for the above stated corporation at the place designated in
this cortificate, 1 ami familiar with and accept the appoiniment as regintered agent ond aaree to uel in Uns capacity

TOGO
“ ? Required Signature’ Registered Agent — fae

 

       

bandeat thieda if and affirm that the facts stata herein are true. 1 am aware that the false information submited ina
a reer af Ste uiegh Usiptl degree felony as provided for ins 817.155, FS.
‘

Required Signature! ncorporsior

 
 
 

1062017
————

 

WWBR2_000679
Case. 7:12-cv-06421-KMK .. Document 263-2... Filed.07/02/21..Page 9 of 11

APPLICATION BY FOREIGN CORPORATION FOR AUTHORIZATION TO TRANSACT
BUSINESS IN FLORIDA

IN COMPLIANCE WITH SECTION 607 1503, FLORIDA STATUTES, THE FOLLOWING 18 SUBMITTED TO
REGISTER A FOREIGN CORPORATION TO TRANSACT BUSINESS IN THE STATE OF FLORIDA.
Top Knot Inc

 

(Enter name of corporation: must include “INCGRPORATED.” “COMPANY,” “CORPORATION a
ae ne “Ca” “Con! ne! eo a” ee oe on)

Special Situaions PLA Ine:

 

il name unavailable in Florida. enter alterinte corporate nume adopted for the purpose of transacting business In Florida)

 

Nevis .
ne a

(Gtateor- country under the law of whiclt it i@ineorporated) (PEL number. if applicable)
j wr?

Age

{Date of incorporation) (Date of duration, other than perpetual)

 

(Date first transacted business in Florida, if prior to registration)
| (SEE SECTIONS 607 150) & 607,1502, [.5., to determine penalty lability)
ej ASSOS MacDill Avenia: Suite 2 Tangs, PLOG 1

 

 

i Povcing ule adress)

 

 

(Corrent mailing address: if different)

8. Name and sircet address of Florida registered agent: (P.O, Box NOT acceptable)
. Veorp Service!

Name:

— S00) Bowl) Sule Road 7 Suile 106

Oliee Address:

 

 

a8

Tyee geages
7 Florida

(City) (Zip code)

 

%, Registered agent's acceptance: .

Having been named as registered agent and lo accept service of process for the above stated corporation at the place
designated in this application, hereby accept the appointment as registered agent and agree to act in this capacity, I
further agree io comply with the provisions of all statutes relative to the proper and complete performance of my
duties, and I am familiar with and accept the obligations of my position as registered agent,

 

 

( Registered Aeon s oats)
10. Attached is 4 certificate of existence duly authonicated, not more than 90 days prior to delivery of this application to

the Department of Static, by the Secretary of State or other official having custody of corporate records inthe jurisdiction
under the law of which it is incorporated.

CONFIDENTIAL WWBR2_000680
Case 7:12-cv-06421-KMK. Document 263-2... Filed 07/02/21..Page 10 of.11

(lo Names and basics addresses of officers and/or dircitors:
As DIRECTORS

Chem

 

 

 

View Camera

 

Alera:

 

 

Direcier:

 

Address:

 

 

Diecae

 

Aallress:

 

 

B. OFFICERS

Peoien

 

Addie

 

Vice Presiden

 

AGsreee

 

 

. Reinhard! Lange
Seurelary:

 

Address, (000 Lafayette Blvd: Bridgeport. Connecticut 06604
Aches

 

“Treanurer,

 

 
  
 

      

NOTE: 7 necessary, you may apacha:

bee oe

 

a Signature of Director or Officer
[he officer or director signing this document (and who is listed in number 11 above) affirnis that the facts stated herein
are traeand that he-or she is aware that false information submitted in a document to the Department of State constitutes
a third dewree felony as provided forins.817.155, FS,

13 Reinhard! Lanes: Sardar

 

(Typed or printed name and capacity of person signing application)

 

CONFIDENTIAL WWBR2_000681
Case 7:12-cv-06421-KMK. Document 263-2... Filed 07/02/21..Page 11.0f11

 

 

CONFIDENTIAL WWBR2_000682
